Citation Nr: 0300793	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  00-12 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

As to the issue of entitlement to service connection for 
allergic rhinitis, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of 
the Boise Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or inability to 
establish and maintain effective relationships, has not 
been demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May and August 2002 
rating determinations and the August 2002 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Moreover, in a March 2002 
letter, the RO informed the veteran what the evidence had 
to show to establish entitlement, what information or 
evidence it needed from the veteran, what the veteran 
could do to help with his claim, when and where to send 
the information or evidence, when the veteran would hear 
from the RO, who would manage the veteran's case, and 
where to contact VA if the veteran had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the 
appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  The veteran 
has also been afforded a VA examination with regard to his 
claim.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through 
the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2 (2001), which 
require the evaluation of the complete medical history of 
the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  The veteran's condition has not 
changed and a uniform rating is warranted.

Service connection is currently in effect for PTSD which 
has been assigned a 50 percent evaluation.  

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The Global Assessment of Function (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 
(2001).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

A review of the record demonstrates that the veteran 
requested service connection for PTSD in 2002.  In support 
of his claim, the veteran submitted treatment records from 
a VetCenter, including an August 2001 intake form, which 
was subsequently updated.  On the intake form, the veteran 
was noted to be employed by VA on a full-time basis.  The 
veteran indicated that he was having nightmares and 
intrusive memories about trauma related to his military 
career.  

Mental status evaluation performed at that time revealed 
that the veteran had a neat appearance.  His manner was 
anxious and his intelligence was noted to be above 
average.  His speech was appropriate and he was oriented 
to time, place, and person.  His memory function was 
normal and his affect was appropriate.  Motor activity was 
described as tense and his judgment was noted to be fair.  
There was no evidence of delusions, disorganized thinking, 
or hallucinations.  

The veteran noted an average of 5-6 hours sleep per night, 
with nightmares and difficulty falling asleep.  He 
reported that his energy level was low.  He stated that he 
had no suicidal or homicidal thoughts.  The veteran 
indicated that he had a short temper, mostly at home, and 
reported that this was causing problems with his marriage.  

The veteran noted having severe depression transferring 
from his career as a Marine to civilian life.  He 
indicated that the readjustment was stressful.  The 
veteran stated that he stopped seeing friends and family 
in April 1998.  He described being at home as his comfort 
zone.  He also reported that he was becoming isolated from 
his own family.  He stated that his wife was distressed by 
his withdrawal.  He noted having difficulty sleeping and 
losing his temper.  He also reported being hypervigilant, 
as a result of having spent many years in a hostile 
environment.  

It was the social worker's assessment that the veteran was 
struggling with PTSD and depression.  She noted that the 
was having nightmares and intrusive memories related to 
his military service.  She indicated that his symptoms had 
become exacerbated by the 9/11 attacks.  He reported a 
heightened sense of unsafety.  The veteran noted having 
had his first panic attack and indicated that others had 
followed.  He stated that he could not read because he was 
unable to concentrate.  He indicated that his nightmares 
and intrusive memories had increased and that his sleep 
was more interrupted.  He also noted that he was more 
frequently triggered, citing a sudden loud noise during an 
MRI as causing a panic attack.  

At the time of a September 2001 visit, the veteran 
reported continued nightmares and he started to shake as 
he talked during the visit.  It was the social worker's 
impression that the veteran was very distressed and that 
he had increasing intrusive symptoms and sleeplessness.  
In an October 2001 treatment record, it was noted that the 
veteran had experienced two panic attacks in the past 
week.  He indicated that he was unable to read because he 
could not concentrate.  It was the examiner's assessment 
that the veteran had intrusive symptoms, panic attacks, 
severe back pain, and sleeplessness.  

At the time of a November 2001 visit, the veteran reported 
a sense of dread related to feeling his anxiety could 
easily escalate to a panic attack.  It was the social 
worker's impression that the veteran was socially 
isolating even from immediate family.  She further noted 
that the veteran had high anxiety and avoidance to try to 
keep from being triggered/having a panic attack.  

At the time of a February 2002 visit, the veteran 
indicated that he was still struggling with depression, 
anger and stress.  He indicated that watching the film 
"Black Hawk Down" triggered trauma memories.  He noted 
that he felt anxious all day.  The social worker observed 
that the veteran continued to struggle with PTSD and 
physical pain.  

In April 2002, the veteran was afforded a VA examination.  
At the time of the examination, the veteran was noted to 
have been employed at VA on a full-time basis since 1998.  
The veteran complained of suffering from chronic sleep 
disturbance, terrible motivation, and terrible energy 
levels.  He also reported a lack of interest in 
pleasurable activities.  The veteran explained that he did 
not do anything and that his comfort zone was his home.  
He indicated that he went to his room and shut his door.  
He avoided socializing and crowds.  He reported that he 
had not gone out with friends for several years.  The 
veteran indicated that he was having difficulty at work 
and that he was hot-headed with supervisors.  He noted 
missing some work due to panic attacks.  He reported 
having panic attacks about once a month or more.  He also 
noted having road rage, following a man for about 25 miles 
two weeks prior to the examination.  

The veteran reported chronic symptoms of depression 
secondary to his back problems.  He indicated that his 
panic attacks were accompanied by increased heart rate, 
difficulty breathing, problems with shaking, and excessive 
sweating.  He reported problems with exaggerated startle 
response and hypervigilance.  He also noted having 
concentration problems when reading about PTSD claims at 
work.  He admitted to isolating himself, which had 
negatively affected his relationship with his daughter and 
wife.  

Mental status examination revealed that the veteran was 
cooperative, casually dressed, and adequately groomed.  He 
displayed rambling speech and frequently needed re-
direction.  His eye contact with the examiner was below 
average.  His speech was clear, coherent, and goal 
directed.  He denied psychotic or suicidal ideation, but 
admitted to suffering from episodic homicidal ideation, 
without a specific plan.  The veteran complained of 
suffering from a chronically dysphoric and anxious mood 
and displayed a wide range of affect.  

In the discussion portion of the report, the examiner 
indicated that the veteran appeared to meet the criteria 
for chronic moderate symptoms of PTSD and a depressive 
disorder secondary to service-connected back condition, 
moderate.  He noted that the veteran suffered from overall 
moderate to severe social impairment, mild to moderate 
industrial impairment, and moderate overall emotional 
impairment.  The examiner further stated that the 
veteran's PTSD symptoms included reexperiencing traumatic 
events, avoiding stimuli associated with these events, 
numbing of general responsiveness, and persistent symptoms 
of increased arousal.  

The examiner also indicated that the symptoms associated 
with the veteran's depression included chronic, dysphoric 
mood with low self esteem, lack of interest in pleasurable 
activities, sleep disturbance, low energy level, and low 
motivation.  The examiner further observed that the 
veteran had displayed a recent history of abnormalities of 
conduct and judgment, given his problems with road rage.  
He also noted that the veteran suffered from panic attacks 
as a result of his PTSD.  

Diagnoses of chronic moderate PTSD with secondary panic 
attacks, and depressive disorder secondary to service-
connected back condition, were rendered.  The examiner 
assigned a GAF score of 51-55, and indicated that the 
veteran had moderate overall symptoms for PTSD and 
depression.  

In a May 2002 rating determination, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.

In his July 2002 notice of disagreement, the veteran cited 
the findings made at the time of the April 2002 VA 
examination as the basis for a higher evaluation.  

In an August 2002 rating determination, the RO increased 
the veteran's disability evaluation from 30 to 50 percent, 
effective January 31, 2002.  

The criteria for an evaluation in excess of 50 percent 
have not been met.  With regard to the criteria necessary 
for a 70 percent evaluation, the next higher evaluation, 
the Board notes that there having been no findings of 
obsessional rituals which interfere with routine 
activities.  As to the veteran's speech, the Board notes 
that it was found to be appropriate at the time of his 
August 2001 intake evaluation.  While the veteran was 
noted to ramble and need re-direction at the time of his 
April 2002 VA examination, his actual speech was found to 
be clear, coherent, and goal directed.  As to panic 
attacks, the Board notes that the veteran has reported 
having panic attacks at the time of several VetCenter 
visits and at the time of the most recent VA examination.  
However, at the time of the April 2002 examination, the 
veteran indicated that he had these attacks about once a 
month.  Such is far less than the regulatory standard of 
"near-continuous" affecting an ability to function 
independently.

As to spatial disorientation, the Board notes that the 
veteran has not been found to be disoriented at the time 
of any visit or examination.  Moreover, at the time of his 
August 2001 intake evaluation the veteran was found to be 
oriented to time, place and person.  There were also no 
findings of disorientation at the time of the April 2002 
VA examination.  

The veteran has also been found to be neatly groomed and 
casually dressed on each occasion, including at the time 
of the April 2002 VA examination.  Thus, he does not 
manifest neglect of hygiene.  As to relationships, the 
Board notes that the veteran has reported having no 
friends and a stressful relationship with his wife and 
daughter.  However, he continues to live with his wife and 
remains married to her.  While the veteran has reported 
having problems at work with his supervisors and co-
workers and indicates that he is a hothead, he still 
maintains full-time employment, noting that he has only 
missed a few days as a result of his service-connected 
PTSD.  

Although the veteran reported having symptoms of road rage 
at the time of his most recent VA examination, with the 
examiner observing this to be an abnormality in conduct 
and judgment, the veteran has not reported any other 
period of violence or any other violent actions.  

While the veteran has been diagnosed with depression, the 
examiner noted that the depression was only moderate in 
nature.  Although severe social impairment was reported by 
the VA examiner, the veteran was noted to have only mild 
to moderate industrial impairment and only moderate 
overall emotional impairment.  Furthermore, the examiner 
assigned a GAF score of between 51-55, reflecting moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers), and 
specifically indicated that the veteran had overall 
moderate symptoms for PTSD and depression.  As such, the 
veteran's symptoms do not meet the requirements for a 
higher evaluation.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Although the veteran 
has expressed his opinion regarding the degree of his 
impairment, the most probative evidence consists of the 
medical evidence prepared by skilled medical 
professionals, which demonstrates that an increased 
evaluation is not warranted.  

The Board finds no basis for assignment of separate 
ratings for separate periods during the appeal period, as 
it finds that the veteran's service-connected PTSD has 
remained the same throughout this period of time.  See 
Fenderson, supra



Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as 
can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.

To accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional 
cases is a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently 
hospitalized for his PTSD.  As to interference with 
employability, as noted above, the veteran has reported 
that he had had problems with his supervisors and co-
workers.  However, he continues to maintain full-time 
employment, having missed only several days of work as a 
result of his PTSD symptoms.  Moreover, the currently 
assigned schedular disability evaluation contemplates 
interference with employment and loss of time from work.  

In view of these findings and in the absence of evidence, 
the Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected PTSD and that the record does 
not suggest, based upon these findings documented within 
the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.


ORDER

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

